Appeal from a judgment entered upon a verdict of a jury in favor of plaintiff at a Trial Term of the Supreme Court, Delaware county, and from an order denying defendant’s motion for a nonsuit and for a new trial. Plaintiff at the invitation of defendant became a guest passenger in defendant’s car, which was being driven by the defendant, their destination being a swimming pool in or near Walton, N. Y., which pool was reached by a country lane. After visiting the pool the parties re-entered the automobile. Defendant in maneuvering her car backed it so that the rear wheels passed over an old pole, apparently a telephone pole, about eighteen feet in length, and six to eight inches in diameter, which Jay in the grass near the roadway. The defendant attempted to drive ahead over the pole and the engine stalled. The plaintiff thereupon left the car and was requested by defendant to close the right-hand door which was open. Pursuant thereto the plaintiff stepped forward and closed the door and as plaintiff started to step away from it the defendant again attempted to drive her car ahead over the pole causing the pole in some manner to strike plaintiff with great force as a result of which she sustained severe injuries to her left leg. The principal argument of the appellant is that the injury was not the natural and probable consequences of the defendant’s acts in the operation of her car and that such injury could not reasonably have been anticipated; that the plaintiff was guilty of contributory negligence; that the verdict was against the weight of evidence and contrary to law. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.